Citation Nr: 1621342	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran, and the Veteran's former caretaker.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.  He died on November [redacted], 2011 and the appellant is his daughter.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, awarded service connection and an initial 20 percent evaluation for a lumbosacral strain effective October 23, 2006.  

The appellant, the Veteran, and his former caretaker testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2010.  A transcript of the hearing is of record. 

The appellant in this case is the Veteran's daughter who is properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2015)) .  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002).  The appellant filed a request for substitution in November 2011, within a year from the death of the Veteran, and the agency of original jurisdiction (AOJ) granted the request in January 2013.  Thus, the claim for an increased initial rating for a lumbosacral strain is properly before the Board with the appellant substituting for the deceased Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 3, 2007, the Veteran's low back disability manifested orthopedic impairment with abnormal kyphosis and painful limited motion with forward flexion greater than 30 degrees and a combined range of motion greater than 120 degrees without incapacitating episodes requiring bed rest prescribed by a physician.

2.  From October 3, 2007, the Veteran's low back disability manifested orthopedic impairment consisting of painful limited motion with functional impairment most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

3.  Throughout the claims period, the Veteran's low back disability manifested neurological impairment of the bilateral lower extremities that most nearly approximates mild incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbosacral strain are not met prior to October 3, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating of 40 percent, but not higher, for a lumbosacral strain are met from October 3, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity are met throughout the claims period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity are met throughout the claims period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a lumbosacral strain was awarded in the April 2008 rating decision on appeal.  An initial 20 percent evaluation was assigned effective October 23, 2006.  In a January 2009 rating decision, an earlier effective date for the award of service connection was granted from August 12, 2005.  The Veteran's low back disability is therefore rated as 20 percent disabling from August 12, 2005 to the date of his death, November [redacted], 2011.  The appellant contends that an increased initial rating is warranted as the Veteran experienced continuous severe low back pain from the time of his initial in-service injury that resulted in severe functional impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's orthopedic impairment associated with the lumbar spine disability is currently rated as 20 percent disabling under Diagnostic Code 5237, pertaining to lumbosacral strain, and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

During the period prior to October 3, 2007, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected lumbosacral strain.  Treatment records from the Veteran's private physician, while documenting complaints of low back pain and abnormal kyphosis, establish that range of motion of the thoracolumbar spine most nearly approximated forward flexion greater than 30 degrees and a combined range of motion greater than 120 degrees.  In January 2005, the Veteran complained of low back pain after his two large dogs ran into his shins.  Upon examination by his private doctor, he had "good" range of motion with mild discomfort when bending over in an attempt to touch his toes along with some spinal tenderness.  X-rays showed severe degenerative changes and moderate disc space narrowing.  The Veteran returned to his private physician at regular intervals for treatment of low back pain with epidural steroid injections and lumbar medial branch blocks on the right side in February 2007 and March 2007.  During these visits, the Veteran complained of low back pain that worsened with walking, but did not manifest spinal tenderness or gait abnormalities.  The Veteran developed some right leg weakness, but in February 2007 his private physician attributed the leg weakness to a March 2006 right-side cerebrovascular accident.  

The private treatment records do not contain precise measurements of the Veteran's range of thoracolumbar motion during the period prior to October 3, 2007, but based on the finding of "good" motion soon after the incurrence of an acute injury in January 2005 and the management of the Veteran's back pain through epidural steroid injections, the record establishes that the severity of the low back disability was consistent with a range of motion greater than 30 degrees of forward flexion and a combined range of motion greater than 120 degrees.  The findings of abnormal kyphosis and some limited motion period prior to October 3, 2007 are contemplated by the current 20 percent evaluation under the general rating formula, and an increased rating is not warranted during this period. 

The Board finds that an increased 40 percent evaluation is appropriate for the Veteran's lumbosacral strain during the period beginning October 3, 2007.  In October 2007, the Veteran's private physician noted that the Veteran used a wheelchair and found that his low back pain disrupted ambulation.  Range of motion was painful and limited at the March 2008 VA examination when forward flexion was measured to 55 degrees with a combined range of motion to 120 degrees.  While this finding is consistent with the current 20 percent evaluation (as flexion is between 30 and 60 degrees), in a November 2010 letter, a private physician stated that the Veteran manifested extremely limited range of motion with forward flexion estimated to 30 percent of normal.  This degree of limited motion along with applicable functional factors leads the Board to conclude that an increased 40 percent rating is warranted.  

During the period beginning October 3, 2007, the Veteran consistently reported that he experienced severe low back pain while walking any distance.  His private physician also stated in an August 2008 letter that the Veteran's disability severely inhibited his activities of daily living.  The Veteran was examined by VA again in January 2011, but the examination is not complete due to the Veteran's confusion and lack of cooperation related to Alzheimer's disease.  As a result, range of motion testing was not performed.  However, the January 2011 VA examiner did conclude that the Veteran was unable to ambulate without assistance, manifested tenderness, weakness, and pain on motion of the spine, and noted that the Veteran complained of severe low back pain rendering him unable to walk.  With consideration of all relevant functional factors, the Board finds that an increased 40 percent evaluation is warranted for the Veteran's low back disability during the period beginning October 3, 2007. 

The Board also finds that a rating in excess of 40 percent is not appropriate, even with consideration of the above-mentioned functional factors.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no medical evidence of ankylosis, and the January 2011 VA examiner specifically found that the there was no ankylosis of the thoracolumbar spine even with the Veteran's complaints of low back pain limiting his ability to walk.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he clearly retained some useful motion of the thoracolumbar spine throughout the claims period.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine was not ankylosed, and a rating in excess of 40 percent is not warranted based on limitation of motion at any time during the claims period. 

The Board has also considered whether higher ratings are warranted due to intervertebral disc disease.  The Veteran's private and VA treatment records document diagnoses of intervertebral and degenerative disc disease and Diagnostic Code 5243 is therefore applicable to the current claim.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for rating intervertebral disc syndrome, a 20 percent evaluation contemplates incapacitating episodes having a total duration of at least two weeks but less than four weeks during the last 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than six weeks, and a 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The appellant, the Veteran, and other friends and family have submitted statements recollecting that on many occasions during the decades since his period of service, the Veteran was unable to get out of bed due to severe low back pain.  The Veteran also testified in October 2010 that he had problems getting out of bed due to pain.  However, despite this lay evidence of bed rest, the Board notes that the record is completely devoid of any competent medical evidence indicating that the Veteran was prescribed bed rest by a physician due to flare-ups of disc disease.  The March 2008 VA examiner found that there were no period of incapacitation for VA purposes and VA and private treatment records do not document prescribed bed rest for the service-connected low back disability.  Additionally, neither the appellant nor the Veteran have alleged he was ordered to keep to bed by a VA or private health care provider.  Therefore, the Board cannot conclude that the Veteran's low back disability manifests incapacitating episodes, and an increased rating is not warranted at any time during the claims period under Diagnostic Code 5243. 

The evidence establishes that the Veteran's orthopedic impairment associated with the service-connected low back disability most nearly approximates a 20 percent rating prior to October 3, 2007 and an increased 40 percent evaluation thereafter.  The Board must now consider whether separate ratings are warranted for any neurological impairment of the lumbar disability as the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board notes that the record contains conflicting evidence regarding the Veteran's neurological disability of the lower extremities.  On many occasions, the Veteran's legs were neurologically normal upon examination, while on others he manifested a total loss of palpable pulses, decreased reflexes, and absent sensation of the lower extremities.  Private and VA treatment records also identify several nonservice-connected conditions as the cause of various neurological deficits, to include severe peripheral vascular disease, diabetes, and diabetes-related neuropathy of the lower extremities.  Furthermore, the Veteran's right leg weakness was identified in February 2007 as a residual of a March 2006 stroke and not associated at that time with his lumbar spine condition.  When it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, the Board must attribute all signs and symptoms to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board finds that the record contains adequate evidence to award separate 10 percent ratings for neurological impairment of each lower extremity associated with the service-connected low back disability under Diagnostic Code 8520 from the effective date of service connection, i.e. from August 12, 2005.  Any remaining neurological impairment is attributed to the Veteran's numerous nonservice-connected disabilities.  

The Veteran reported experiencing radiating pain down the lower extremities in association with his low back disability beginning in July 2005.  At that time, he complained of left lower extremity radiating pain, though neurological examination was normal aside from a positive straight leg raising test.  Right leg weakness was first observed following a March 2006 stroke and was diagnosed as a residual of the cerebrovascular event by a private doctor in February 2007.  The Veteran continued to complain of radiating pain to his legs from his back in October 2007, at the March 2008 VA examination, in May 2008, and in November 2008 at the Temple VA Medical Center (VAMC).  While these complaints and occasional positive straight leg raising tests are documented in his treatment records, there are no findings of decreased sensation or pulses in the lower extremities until January 2009 when he was diagnosed with diabetic neuropathy by his private doctor.  From that point forward, the Veteran was regularly treated for neurological deficits and provided custom therapeutic shoes for his diabetes, neuropathy, and peripheral vascular disease.  Although treatment records do not specifically associate the Veteran's neurological impairment to his service-connected low back, the lay evidence of radiating pain dating since July 2005, even if unaccompanied by objective medical findings, is sufficient to assign separate 10 percent ratings for each lower extremity consistent with mild incomplete paralysis of the bilateral sciatic nerves.   

There is some evidence indicating the Veteran's service-connected low back disability is productive of more severe neurological impairment.  In a November 2010 letter in support of the Veteran's compensation claim, a private physician stated that the Veteran manifested a leg nerve injury (foot drop) due to osteoarthritis of the spine.  Diagnostic Code 8520 provides for a maximum 80 percent evaluation for complete paralysis of the sciatic nerve when the foot dangles and drops.  However, the Board finds that the November 2010 letter from the Veteran's private physician contains inconsistent statements regarding the etiology of the Veteran's right lower extremity impairment.  The private doctor also opines in the letter that "[the Veteran] has loss of ankle reflex on the right side and also weakness to dorsiflexion of his right foot due to foot drop/neuropathy."  This statement implies that the Veteran's right leg neurological deficits are related to neuropathy rather than a low back disability.  As previously discussed, private treatment records show a diagnosis and regular treatment for diabetic neuropathy from January 2009.  Furthermore, the Veteran's right leg weakness was identified as a residual of a stroke by a medical professional in February 2007, three years before his doctor wrote the November 2010 letter on his behalf.  None of these findings are discussed or even acknowledged in the November 2010 letter, and the Board finds that its probative value is lessened as a result.  

In sum, with consideration of all the evidence, including the Veteran's severe nonservice-connected neurological disabilities of the lower extremities, the lack of consistency in neurological examinations conducted throughout the claims period, and the lay evidence of radiating pain from the low back since July 2005, the Board finds that separate 10 percent ratings are appropriate under Diagnostic Code 8520 throughout the claims period.  The service-connected lumbosacral sprain also warrants an initial 20 percent evaluation for orthopedic impairment prior to October 3, 2007 and a 40 percent evaluation thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected low back disability manifested painful limited motion affecting ambulation, abnormal spinal curvature, and some neurological impairment of the lower extremities.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests additional symptoms or disability that is attributable to the combined effect of his multiple service-connected conditions that are not adequately contemplated by the rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. February 26, 2016).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran was unemployable due to the service-connected conditions on appeal.  He did not work during the claims period, but reported to the January 2011 VA examiner that he retired due to age or duration of work-not because of his low back condition.  There is no medical evidence that the Veteran's service-connected disabilities alone rendered him unable to perform work duties and the Board observed he was diagnosed with many severe nonservice-connected conditions including congestive heart failure, chronic kidney disease, diabetes, peripheral vascular disease, and a pancreatic mass consistent with carcinoma.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due solely to the service-connected low back disability and its orthopedic and neurological manifestations during the applicable period. 

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The appellant is pursuing an appeal regarding the initial disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the April 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2008 SOC set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Although the July 2008 SOC was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A  and is therefore deemed to have received the notice issued to the Veteran.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private treatment records.  Additionally, the Veteran was provided proper VA examinations in response to his claims in March 2008 and January 2011.  The January 2011 VA examiner was unable to perform a full physical examination of the Veteran's spine, but it is clear that this was a result of the Veteran's confusion and inability to cooperate due to Alzheimer's disease.  Any further attempts to examine the Veteran would have been futile and are now impossible due to the death of the Veteran in November 2011.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain prior to October 3, 2007 is denied. 

Entitlement to a rating of 40 percent, but not higher, for a lumbosacral strain from October 3, 2007 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity throughout the claims period is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity throughout the claims period is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


